DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Amendment
Applicant acknowledges that Claim 23 has been withdrawn non-elected without traverse.  The restriction requirement is hereby made Final.  Applicant’s amendments and arguments of June 28, 2021 have been fully and carefully considered.  Applicant has argued and has amended the claim to specifically recite that the method for controlling corrosion on a surface in a water system is accomplished by applying a solution of corrosion control composition to the water system wherein the he corrosion control composition comprises a cationic alkyl polyglycoside, wherein the cationic alkyl polyglycoside is a cationic alkyl polyglycoside comprising one or more glucose units and at least two cationic alkyl groups R-Y, wherein R is an alkyl group and Y is a cationic group; and wherein the corrosion control composition reduces corrosion on the metal surface in the water system the specific cationic alkyl polyglycoside which contains at least two cationic alkyl groups R-Y has not been taught by the prior art for controlling corrosion on a surface in a water system.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  As stated above, the election requirement was made without traverse to prosecute the method of controlling corrosion on a surface in a water system, claim 23 was drawn to the alkyl polyglycoside composition which is currently withdrawn.  The application is condition for allowance except for the claims non-elected without traverse accordingly the Examiner is authorized to cancel the non-elected claim in favor of the allowable claims applicant reserves the right to file divisional applications. 
The application has been amended as follows: 
In the Claims:
	Delete Claim 23 in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771